Citation Nr: 0209957	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  97-27 226A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to a compensable rating for left elbow bursitis.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel








INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1991 to April 1996.  This case comes to the Board of 
Veterans Appeals (Board) on appeal from a May 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection and a 
noncompensable rating for left elbow bursitis.

The Board remanded the case for additional development in 
January 2002.


FINDING OF FACT

The medical evidence of record does not show that the 
veteran's left elbow bursitis is manifested by: limitation of 
flexion to 100 degrees; limitation of extension to 45; 
limitation of supination to 30 degrees or less; or limitation 
of pronation with motion lost beyond the last quarter of arc. 


CONCLUSION OF LAW

A compensable rating for left elbow bursitis is not 
warranted.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
3.655 (b), 4.1, 4.40, 4.45, 4.71a, Codes 5002, 5019, 5206, 
5207, 5213 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  Regulations implementing the VCAA have now been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations redefine 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminates the concept of a 
well-grounded claim. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that VA has complied with the 
mandates of the VCAA and implementing regulations.  The claim 
has been addressed on the merits.  The file contains records 
from the veteran's recent period of service, including the 
report of  his January 1996 examination prior to separation 
in April 1996.  The veteran was scheduled for VA examination 
on more than one occasion and but he has never reported.  
There is no indication that there is any relevant evidence 
outstanding.

The veteran was provided copies of rating decisions 
explaining why the claim for a compensable rating for left 
elbow bursitis was denied.  Furthermore, through the July 
1997 statement of the case (SOC), the numerous supplemental 
statements of the case (SSOC) and a February 2002 letter, he 
was advised of the laws and regulations relating to rating 
left elbow bursitis, what type of evidence was needed to 
substantiate his claim, and what evidence was of record.  
Additionally, by way of the January 2002 remand, the Board 
instigated a thorough search for any additional records and 
requested that the veteran submit copies of any pertinent 
medical records in his possession.          

The Board finds that it is not prejudicial to the veteran for 
the Board to adjudicate this claim based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual background

Service medical records reveal that the veteran was treated 
in November and December 1995 for what appeared to be a left 
elbow contusion incurred in a fall down some stairs.  X-rays 
demonstrated no fracture, dislocation, bony or soft tissue 
abnormality.  Diagnoses included left elbow bursitis and 
contusion.  A January 1996 record reveals that the veteran 
had complaints of sharp pain on quick movements of the left 
elbow.  The assessment included resolving bursitis, mild, 
with no physical signs.  On his January 1996 examination 
prior to separation, the veteran's upper extremities were 
evaluated as normal.  In his report of medical history, the 
veteran indicated that he had left elbow bursitis from a fall 
in 1995. 

Separation documents revealed that the veteran was released 
from active duty prior to completion of his term of service 
as a result of failure to meet weight standards.  The report 
of the veteran's Physical/medical Evaluation Board 
Proceedings dealt with the veteran's weight and did not relay 
any information regarding his left elbow. 

The veteran filed his claim for service connection for left 
elbow bursitis in April 1996, and service connection was 
granted based on the evidence from the veteran's service 
medical records.

In his April 1997 notice of disagreement, the veteran 
reported that he could not make any quick movements without 
his left elbow hurting and he indicated that the arm 
sometimes went numb from the elbow on down.  He also reported 
a popping sound when he turned the elbow.

On his September 1997 VA Form 9, the veteran indicated that 
he had not received any treatment for the left elbow bursitis 
because he had no insurance.  

Records on file indicate that the veteran was scheduled for 
VA examinations of the left elbow in March 1998, June 1998, 
August 1998, and December 1999, but failed to report on each 
occasion. 

The veteran has not replied to VA requests for any additional 
medical evidence he may have regarding his left elbow 
disorder.
   
Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 C.F.R. §§ 4.1, 4.10.

Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

The veteran's left elbow bursitis disability has been rated 0 
percent disabling under 38 C.F.R. § 4.71a, Code 5019, for 
bursitis.  Bursitis is rated based on limitation of motion of 
affected parts under Code 5002.  Limitation of motion must be 
objectively confirmed by such findings as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71(a).

Limitation of forearm motion is rated under Codes 5206 
(flexion) and 5207 (extension).  Flexion limited to 110 
degrees is rated as noncompensable and flexion limited to 100 
degrees warrants a 10 percent rating.  Extension limited to 
45 degrees warrants a 10 percent rating.  Higher evaluations 
are possible under both Codes when greater disability is 
shown.  38 C.F.R. § 4.71a, Codes 5206 and 5207.

Limitation of supination and pronation is rated under Code 
5213.  Limitation of supination to 30 degrees or less 
warrants a 10 percent rating.  Limitation of pronation with 
motion lost beyond the last quarter of arc warrants a 20 
percent evaluation.  Higher ratings are possible for greater 
disability.  38 C.F.R. § 4.71a, Codes 5213.

In this case the veteran has not reported for numerous 
scheduled VA examinations.  Additionally, he has indicated 
that he has not had treatment for his left elbow bursitis 
since service.  He was advised in the January 2001 remand 
that, pursuant to 38 C.F.R. § 3.655(b), the rating assigned 
would have to be based on the evidence of record. 

The only medical evidence of record pertaining to the 
veteran's service-connected left elbow bursitis is in his 
service medical records, which show that he complained of 
sharp pain on quick movements of the left elbow.  Physical 
evaluation at separation was normal.  The assessment was 
resolving bursitis, mild, with no physical signs. 

As noted, the evaluation of the veteran's bursitis must be 
based on the evidence of record.  The competent (medical) 
evidence of record shows no physical signs of limitation of 
motion, loss of function.  Accordingly, a compensable rating 
for left elbow bursitis is not warranted.  38 C.F.R. § 4.71a, 
Codes 5206, 5207, 5213.

Evaluation of musculoskeletal disability must also include 
consideration of all factors identified in 38 C.F.R. §§ 4.40, 
4.45, including the degree of additional range-of-motion loss 
due to pain on use, incoordination, weakness, fatigability, 
or pain during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  Here, while the veteran has reported 
complaints of painful motion, this has not been confirmed by 
any medical evidence.  The veteran has been given ample 
opportunity to confirm elbow function loss.  VA has scheduled 
examinations on multiple occasions.  Each time he failed to 
report.  His entitlement to compensation for left elbow 
bursitis cannot be confirmed without examination. 


ORDER

A compensable rating for left elbow bursitis is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

